Citation Nr: 0903551	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  08-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado.


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for systemic lupus 
erythematous.

2.  Entitlement to service connection for systemic lupus 
erythematous.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
systemic lupus erythematous (SLE) was denied by an unappealed 
rating decision in June 2001.  

2.  The additional evidence received since June 2001 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for SLE.  

3.  The veteran does not have SLE that is causally related to 
service or to a service-connected disability.

CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied entitlement to 
service connection for SLE is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 2001 decision is new and 
material and the claim of entitlement to service connection 
for SLE is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  The criteria for service connection for SLE have not been 
met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable. 
Given that the claim is presently reopened, no notice 
deficiency inure to the veteran's prejudice. Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (Holding that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements require to establish 
service connection that were found insufficient in the 
previous denial.).   
  
In any event, in an April 2006 letter, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to reopen a claim for service connection, as well 
as specifying the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claim.

The veteran was informed in the April 2006 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingman/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although a VA examination was 
not provided as to the currently reopened claim, the Board 
presently finds that such an examination is not necessary as 
the preponderance of the informed and therefore more 
probative medical evidence is against the claim. 
Specifically, a VA examination was held in June 2000, 
accompanied by a review of the claims folder.  Shipwash v. 
Brown, 8 Vet. Ap. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-40 (1995) (regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  There is no evidence of any failure on the part 
of VA to further comply with VCAA, and the appeal is ready 
for review.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingman/Hartman, 19 Vet. App. at 473.  


Analyses of the Claims

New and Material Evidence

The veteran has requested to reopen an October 2006 final 
rating decision based on new and material evidence.  
Having carefully considered the evidence in light of the 
record and the applicable law, the Board is of the opinion 
that the evidence submitted is new and material and the 
claim is hereby reopened.

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim. 
See 38 C.F.R. § 3.156.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The issue of service connection for SLE was originally denied 
by a December 1999 rating decision because there was no 
evidence of an SLE diagnosis during service and the veteran 
failed to appear for a VA exam. Because the veteran advised 
the RO that he did not received notice of the pending medical 
examination, the RO provided a VA medical examination in June 
2000, and denied the claim in August 2000. An administrative 
review of the claim was conducted in June 2001, after the 
VCAA was signed into law.  The RO again found no evidence 
linking the veteran's SLE to his service period.  The veteran 
was notified of this action in July 2001, and he did not 
timely appeal.


Evidence of record at the time of the June 2001 rating 
decision included the veteran's service treatment records, 
which did not reveal any complaints or findings of SLE.  
However, they reflect that in early 1980, the veteran was 
advised by a state health department that a blood donation 
he had provided had shown a positive rapid plasma regain 
(RPR).  The veteran received follow-up observation by 
military medical care providers, including penicillin 
treatments,  for possible sexually transmitted disease 
infection. The initial records of his SLE are from 1998, 
eighteen years after service discharge.  

The claim was originally denied in June 2001 because there 
was insufficient evidence to link the veteran's disorder to 
military service. The RO noted that a June 2000 VA examiner 
examined the veteran and reviewed the claims folder, and 
opined that the veteran's disorder was not present during 
military service. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

In March 2006, the veteran submitted a request to reopen 
his claim based on new and material evidence.  In support 
of his request, he submitted a statement from M.R.B., 
M.D., in which Dr. B stated that the presence of a false 
positive RPR in blood work taken during the veteran's 
service is one of eleven established criteria for the 
diagnosis of SLE.  Consequently, Dr. B. opined it is 
possible that the veteran's SLE existed during his 
service.

In order for the veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
veteran's SLE is due to an event or incident during his 
period of active service.  


Dr. B.'s February 2006 letter is new and material. Dr. B. 
stated that "there appears to be serologic proof of 
possible SLE at the time this [RPR] lab test was done."  
It is new, because the veteran has not previously provided 
this medical opinion, and it is material, because it 
raises a reasonable possibility of substantiating the 
claim by connecting the SLE to his time in service.  
Therefore, new and material evidence has been submitted 
and the claim for service connection for SLE is reopened.

The Board must consider whether the veteran will be 
prejudiced if the Board proceeds to consider his claim for 
service connection on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has made arguments on 
the merits of the claim throughout the appeal period.  He 
has also had the opportunity to submit evidence and offer 
testimony on the merits of the claim.  He has also had an 
opportunity to undergo a VA exam.  He will not, therefore, 
be prejudiced by the Board's adjudication, in the first 
instance, of the claim for service connection for SLE on 
the merits.  Curry v. Brown, 7 Vet. App. 59 (1994).


Service Connection 

The veteran seeks service connection for SLE, claiming that 
it was present during service and that it remained 
undiagnosed.  Having carefully considered the claim in light 
of the record, the new and material evidence, and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In addition, service connection may also be granted for 
certain chronic diseases, including SLE, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. 
§§ 3.309(a).  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition. 38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

As noted, results of blood work taken during service revealed 
a positive RPR reading.  As a result of this positive 
reading, the veteran was administered penicillin and followed 
for a possible sexually transmitted disease. Dr. B. stated in 
February 2006 that a false positive RPR is one of eleven 
established criteria for a diagnosis of SLE.  Dr. B. also 
stated that "there appears to be serologic proof of possible 
SLE at the time this lab test was done."  Finally, Dr. B. 
concluded by stating that "a diagnosis of SLE would be hard 
to make upon the mere presence of a positive RPR but it 
should not have been dismissed so easily either."

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After a review of the record as a whole, the Board finds the 
evidence against the claim, especially the June 2000 VA 
opinion, to be more probative than the evidence in favor of 
the claim.

While Dr. B.'s statement supports the veteran's claim, it is 
not sufficiently persuasive for a finding that the SLE was 
present during his period of service.  First, Dr. B. was not 
aware of the circumstances under which the veteran was tested 
for RPR, as he admitted. He further admitted in his statement 
that a diagnosis of SLE would have been hard to make with the 
evidence from his service records and only stated that the 
test may have shown possible SLE.  The Court has held that 
the use of equivocal language such as "possible" makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (may or may not 
language by a physician is too speculative).

During the VA exam in June 2000, the examiner also considered 
the positive RPR diagnosis.  However, the examiner stated 
that because his RPR was negative in 2000 and his ANA levels 
are negative as well, it "is less likely that this discoid 
lupus condition was present in his active duty years."  That 
the June 2000 examiner's opinion is more informed, and 
therefore more probative, is evidenced by his noting that the 
veteran's RPR, while positive in service, was at the time of 
the examination negative. 

The more informed, and therefore the more probative medical 
opinion of record is that of the VA examiner. Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); 
Mariano v. Principi, 17 Vet. App. 305, 317 (2003) (Observing 
that flawed methodology in creating medical report renders 
physician's opinion of "questionable probative value."); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a 
specialist's opinion as to a medical matter outside of his or 
her specialty to be given little weight).   

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for SLE, and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

The Board has also considered the veteran's written 
contentions.  However, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

	(CONTINUED ON NEXT PAGE)









ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for SLE has been submitted, the appeal 
is granted to this extent.  

Service connection for SLE is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


